Citation Nr: 0800087	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right knee injury, currently rated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in March 2007.  At 
the time of his March 2007 hearing, the veteran submitted 
additional treatment records along with the necessary waiver 
to allow the Board to review the evidence in the first 
instance.  


FINDINGS OF FACT

1.  The veteran's right knee disability results in severe 
instability/subluxation.  

2.  The veteran has been shown to have flexion of the right 
knee to no less than 80 degrees; however, extension, with 
repetitive motion, has been shown to be limited to 15 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for post-
operative residuals of a right knee injury based upon 
subluxation or lateral instability have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a 20 percent evaluation for post-
operative residuals of a right knee injury based upon 
limitation of extension have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The April 2003 and December 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The December 2005 letter asked 
the veteran to submit all pertinent evidence in his 
possession.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the right knee disorder has already been recognized as 
service connected, the first three Dingess elements are 
substantiated.

The veteran was provided notice as to the degree of 
disability and the effective date in the April 2006 
supplemental statement of the case.  While this notice may 
not be deemed to be legally sufficient, as no effective date 
is being set, there is no prejudice to the veteran.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2007).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

In March 2002, the veteran requested an increased evaluation 
for his right knee disorder.  

VA treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of an April 2002 
visit, the veteran lacked 10 degrees of extension and had 
flexion to 110 degrees.  He was noted to have stable medial 
and lateral collateral ligaments.  X-rays showed severe 
arthritis.  The veteran was taking ibuprofen and did some 
physiotherapy, including at home therapy.  He did a lot of 
swimming and wore a brace for walking around.  A diagnosis of 
osteoarthritis of the knee, post-traumatic and surgical 
intervention, was rendered.  

At the time of the June 2002 VA examination, the veteran 
reported that his knee pain had become progressively worse 
with difficulty walking on stairs and with standing.  He also 
had problems with weightbearing.  The veteran had pain in the 
medial aspect of his right knee.  He used a cane when walking 
upstairs or when taking long walks.  He was able to do his 
activities of daily living.  Walking distances and squatting 
were difficult tasks.  The veteran was noted to not be 
working at the time of the examination. Physical examination 
revealed a bony deformity of the lateral femoral condyle of 
the right knee with subpatellar crepitus.  There was no 
instability with fluid in the joint.  There was pain on the 
articular surface on palpation of the patella on the medial 
aspect.  The veteran had 85 degrees of flexion and 5 degrees 
of extension.  He had only 30 percent squatting ability but 
good heel and toe rising.  He also had tenderness along the 
medial tibial plateau.  A diagnosis of internal derangement 
of the right knee with degenerative arthritis of the right 
knee was rendered.  

The examiner noted that the veteran exhibited pain with 
repetitive motions of the knee but the pain was basically 
unchanged and his impairment in motion was maintained at the 
above measurements.  He did have fatiguing of the right knee 
which showed quadriceps atrophy over the quadriceps.  The 
examiner stated that he imagined the veteran would get flare-
ups of pain and that he would have an increase in his 
disability from rhe pain rather than functional disability.  

A MRI of the right knee performed in November 2003 revealed 
tendinosis or partial tear of the popliteus; nonvisualization 
of the anterior cruciate ligament consistent with chronic 
tear; absence of the body of the lateral meniscus and 
horizontal tear within the posterior horn of the lateral 
meniscus extending to the undersurface; longitudinal tear 
involving the body and posterior horn of the medial meniscus 
with extension to the anterior horn; multiple foci of 
chondromalacia involving the medial, lateral, and 
patellofemoral compartments, with modest significant 
chondromalacia in the lateral compartment; small joint 
accumulation; and multiple small loose bodies.  

At the time of a March 2004 VA outpatient visit, the veteran 
stated that, without warning, his knee would become displaced 
and it would have to be reinserted.  The veteran was noted to 
have limited range of motion in his right knee with crepitus 
and effusion.  At an April 2004 outpatient vast, the veteran 
was found to have range of motion from 0 to 125 degrees with 
small effusion.  Anterior drawer and Lachman's tests were 
positive while posterior drawer was negative.  McMurray and 
Steinam testing were also negative.  

In July 2004, the veteran was noted to have twisted his right 
knee when stepping on a stepping stone that gave way.  He was 
wearing his knee brace at the time of the injury.  

At the time of a September 2004 visit, the veteran was noted 
to have been given an ACL brace in April 2004 and to have 
been doing fairly well until he twisted his right knee.  He 
had pain, swelling, and an inability to ambulate after the 
injury.  A July 2004 MRI had revealed a Grade I-II MCL sprain 
in addition to the previous injuries.  Physical examination 
revealed range of motion from 0 to 110 degrees.  Effusion was 
mild as was touch point tenderness in the patella.  The 
veteran also had moderate medial joint line tenderness.  
Patellofemoral crepitus was also moderate.  Grind test was 
positive and the patellar tendon was palpable and intact.  
The veteran had 1+ valgus instability and no varus 
instability.  Anterior drawer and Lachman testing were 1+ 
while posterior drawer was negative.  

A November 2004 MRI of the right knee revealed similar 
findings to those made at the time of the November 2003 MRI, 
with the addition of a Baker's cyst. 

At the time of a December 2004 visit, the veteran reported 
that his right knee was feeling better.  Physical examination 
revealed range of motion from 0 to 110 degrees with mild 
effusion and patella tenderness.  The veteran had moderate 
medial joint line tenderness.  Patellofemoral crepitus was 
moderate and grind test was positive.  The patella tendon was 
palpable and intact.  Valgus instability, anterior drawer, 
and Lachman's were all 1+.  The veteran did not have varus 
instability and posterior drawer testing was negative.  There 
was no palpable Baker's cyst.  

An April 2005 neurological consult revealed normal bulk, tone 
and strength in the lower extremities with strength being 
reported as 5/5 overall.  

At the time of the June 2005 VA examination, the veteran 
reported having constant pain, which he rated as 6/8-10.  
There was some stiffness and swelling in the right knee and 
there was giving way once a month.  There was no locking, 
heat, or redness of the knee.  The veteran took Naproxen 
twice a day.  He stated that the medication provided only 
minimal relief.  He reported doing ice applications when he 
had a flare-up.  The flare-ups were precipitated by standing 
or walking in excess of 10 minutes.  They were relieved by 
rest, medication, and the application of ice.  During flare-
ups, the veteran reported additional restriction of range of 
motion of the right knee because of pain.  He wore an elastic 
brace with metal hinges.  He was able to carry on activities 
of daily living without assistance.  

Physical examination of the right knee showed a well healed 
lateral scar.  The veteran had slight flexion of the right 
knee, of approximately 10 degrees and was unable to fully 
extend it.  He could flex the knee to 100 degrees.  Range of 
motion was from -10 to 100 out of 140 degrees.  There was no 
varus or valgus malalignment.  The veteran was able to 
ambulate well.  When requested to ambulate tandem, the 
veteran claimed that walking on his tiptoes gave him pain 
over the anterior portion of the right knee.  He was able to 
walk on his heels well and could semi-squat.  There was no 
wasting of the musculature of the thighs.  There was no 
ligamentous instability.  The veteran complained of knee pain 
with valgus stress.  McMurray and Lachman testing ware 
positive.  He had no neurovascular deficit of the lower 
extremity proximal or distal to the knee.  Diagnoses of 
arthritic syndrome of the right knee and torn medial meniscus 
were rendered.  

The examiner stated that repetitive motion would further 
decrease the ranges of motion of the right knee by five 
degrees.  He indicated that he could not render an opinion 
about the effect of flare-ups without speculating.  

At his March 2007 hearing, the veteran reported that he 
started having severe problems with his right knee six or 
seven years earlier.  He noted that he would have slippage in 
his knee where it would come out of its socket without 
warning.  He stated that the brace seemed to help but that it 
would happen even with the brace on.  He indicated that he 
could not drive over an hour and that he used a cane.  The 
veteran testified that he had been asked about possibly 
undergoing a knee replacement since 2004.  He reported having 
good and bad days with the pain and taking pain medication 
two times per day.  He noted that he had trouble taking 
stairs and that he had constant swelling in his knees.  The 
pain would rise to 10/10 with a flare-up.  He indicated that 
his knee had slipped out its socket on many occasions and he 
had to place it back in.  The veteran reported that he was 
currently doing physical therapy at the VA.  He noted that he 
had been seen at the VA facility for one appointment in the 
past six months and had been told to do physical therapy.  
The veteran stated that he had been issued two braces by VA.  

The criteria for a 30 percent disability evaluation for right 
knee instability have been met.  The veteran has reported 
that his right knee will give out without warning.  Moreover, 
anterior drawer and Lachman's tests were positive at the time 
of March 2004, September 2004, and December 2004 outpatient 
visits, with valgus instability being noted at the time of 
the March and December 2004 visits.  Furthermore, at the time 
of his June 2005 VA examination, the veteran was found to 
have positive valgus, McMurray, and Lachman testing.  The 
Board further observes that the veteran has been issued two 
types of braces for his right knee and that he was wearing an 
elastic brace with metal hinges at the time of the June 2005 
VA examination.  The veteran also testified at his March 2007 
hearing that his knee would give out on him on a regular 
basis and that he would have to reinsert the knee into its 
proper place.  Moreover, the veteran, on several occasions, 
has been found to be a candidate for a total knee 
replacement.

Based upon the medical reports showing continuous instability 
and subluxation, and the testimony of the veteran, the Board 
concludes that the criteria necessary for a 30 percent 
disability evaluation, for severe recurrent subluxation or 
lateral instability under 5257 are more closely approximated.  
The veteran has been found to be entitled to a 30 percent 
rating for impairment of his right knee, and no greater 
rating is possible under Diagnostic Code 5257.

With regard to limitation of motion of the right knee, the 
Board notes that the veteran has been found to have 
degenerative joint disease of the knee.  As such, a 10 
percent disability evaluation would be warranted under 
Diagnostic Code 5003-5010.  An evaluation in excess of 10 
percent would not be warranted under Diagnostic Code 5260.  
Flexion to less than 85 degrees has not been demonstrated at 
the time of any VA outpatient visit or examination.  
Furthermore, while the veteran was noted to have a reduction 
of five degrees on range of motion testing at the time of his 
June 2005 VA examination with repetitive motion, range of 
motion was to 100 degrees at that time.  The veteran is 
competent to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants a compensable evaluation for flexion under DC 5260.

With regard to extension, the Board notes that the veteran 
has been found to have extension limited to 10 degrees on 
several occasions, including at the time of an April 2002 
visit and at his most recent VA examination.  Furthermore, 
the June 2005 VA examiner indicated that with repetitive 
motion, the veteran would lose an additional 5 degrees of 
motion.  This would equate to a loss of 15 degrees of 
extension, which warrants a 20 percent disability evaluation 
under DC 5261.  

The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  Even when considering the additional 
limitation of motion caused by fatigue, weakness and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants an evaluation in excess of 20 percent as 
extension has not been shown to be limited to 20 degrees even 
with repetitive motion or with flare-ups.  


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected right knee disability has resulted in frequent 
periods of hospitalization.  While the veteran is currently 
unemployed there have been no findings that he is unemployed 
solely as the result of his right knee disorder. 

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 30 percent evaluation for post-operative residuals of a 
right knee injury based upon subluxation or lateral 
instability is granted.

A 20 percent evaluation for post-operative residuals of a 
right knee injury based upon limitation of motion is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


